Citation Nr: 0208912	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-03 211	)	DATE
	)
	)       

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, rated in combination as 40 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
60 percent for spondylolisthesis and degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
back disability and assigned a 20 percent disability rating 
effective from June 8, 1998, and increased the disability 
rating for the appellant's service-connected left knee 
disability from 20 percent to 30 percent disabling.

This case was before the Board previously in March 2001 when 
it was remanded by the Board for additional development.

In April 2002 the appellant was awarded an increased 
evaluation for his service-connected back disability, from 20 
to 60 percent disabling effective from June 8, 1998.  The 
appellant was also awarded an additional 10 percent 
disability rating for his left knee disability based upon 
degenerative arthritis, raising the combined disability 
rating for the left knee to 40 percent.

In it's July 2002 brief, the appellant's representative 
raises a claim of total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities.  This claim is referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's left knee disability is manifested by 
marked instability, gait impairment, early fatigability, as 
well as marked pain and edema; the disability picture 
presented is analogous to postoperative total knee 
replacement with severe residuals.

3.  The appellant's low back disability has been manifested 
by symptoms consistent with pronounced intervertebral disc 
syndrome without ankylosis or vertebral fracture since the 
effective date of the grant of service connection.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating, but no 
higher, for the appellant's left knee disability have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5055, 5257 (2001).

2.  The criteria for a disability rating greater than 60 
percent for spondylolisthesis and degenerative joint disease 
of the lumbosacral spine have not been met at any time since 
the effective date of service connection.  38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5289, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A July 1997 examination report by an unidentified private 
physician, whose signature is illegible, states that the 
appellant had severe limitation in his left knee and that 
motion was reduced by 60 percent.

At an October 1998 VA spine examination, the appellant 
complained of pain, stiffness, weakness, fatigability, and 
lack of endurance in his back.  He treated his back 
disability with propoxyphene and nortriptyline and wore a 
back brace.  The appellant was able to flex his spine forward 
to 92 degrees, extend it backward to 16 degrees, flex 
laterally to the right 28 degrees, and flex laterally to the 
left 14 degrees.  There was evidence of painful motion, 
spasm, weakness, and tenderness.  Musculature of the back was 
very slight.  The examiner diagnosed degenerative joint 
disease (DJD) of the lumbosacral spine with loss of function 
due to pain.  DJD was confirmed by x-ray examination of the 
spine, which showed anterior displacement of L5 over S1 with 
defect in the neuroarch representing spondylolisthesis.

At an October 1998 VA joints examination, the appellant 
complained of episodes of giving way, pain, stiffness, 
weakness, fatigability, and lack of endurance in his left 
knee.  He treated his left knee disability with propoxyphene 
and nortriptyline and wore a knee brace.  He reported that he 
was employed as a laborer with a construction company but he 
was unsure how much longer he would be able to work.  There 
was objective evidence of painful motion, instability, 
weakness, and tenderness.  There was abnormal movement and 
guarding of movement with the left knee.  There was no 
evidence of effusion, edema, redness, or heat.  The 
appellant's gait was uneven and unsteady.  He did not use a 
cane or appliance.  He was able to flex his left knee to 130 
degrees and extend it to zero degrees.  There was lateral, 
anterior, and posterior instability of the left knee.  It was 
unstable.  The examiner diagnosed DJD with meniscectomy of 
the left knee and loss of function due to pain.  DJD was 
confirmed by x-ray examination of the spine, which showed 
severe lateral and patellofemoral arthritic changes of the 
left knee.

Medical records from W. S., M.D., (Dr. S.) show treatment of 
the appellant from April 2001 to February 2002.  Dr. S 
described the appellant's left knee as "really loose with 
significant lateral joint wear and moderate pain and crepitus 
over the lateral joint."  He stated in several notes that 
the appellant was ultimately going to need a knee 
replacement.  He also commented that it was "semi-miraculous 
that [the appellant] was even able to walk on [his left] 
leg[,] much less anything else."  On another occasion, Dr. 
S. stated that the appellant had "end stage problems with 
his left knee" and that it was surprising that the appellant 
was even functional.  The appellant wore a knee brace for 
chronic supportive bracing because of significant lateral 
joint degenerative changes.  X-ray examination of the 
appellant's spine in April 2001 showed spondylolisthesis 
Grade I with an obvious pars defect at L5-S1 and advanced 
degenerative change at L4-5 and L5-S1.  In May 2001 Dr. S. 
noted that the appellant lacked 10 degrees of full extension 
of the left knee and could only flex his knee to 
approximately 100 degrees.  A May 2001 magnetic resonance 
imaging (MRI) scan of the appellant's left knee showed a 
complete tear of the anterior cruciate ligament, a small 
undersurface tear in the posterior horn of the medial 
meniscus, a chronic partial tear of the lateral collateral 
ligament, joint effusion with loose bodies, severe 
osteoarthritis, a bone infarct, and a zone of osteonecrosis.  
It also showed a tear of the lateral meniscus.  The 
radiologist noted that some of the changes could be due to 
previous surgical debridement.  In January 2002 the appellant 
reported to Dr. S. that he had been approved at VA to get his 
left knee replaced surgically.  A February 2002 of the 
appellant's spine showed chronic Grade I spondylolisthesis, 
spondylosis, chronic disc bulges, and chronic narrowing for 
the L5-S1 neural foramina.

At a June 2001 VA joints examination, it was noted that the 
appellant had had his lateral meniscus removed from his left 
knee in service.  The appellant complained of pain, weakness, 
stiffness, swelling, heat and redness, instability, giving 
way, locking, fatigability, and lack of endurance.  He took 
codeine every eight hours and wore a brace on his left knee.  
There was objective evidence of instability, weakness, and 
tenderness and marked evidence of edema and painful motion.  
There was abnormal movement and guarding of movement with the 
left knee.  There was no evidence of subluxation, effusion, 
redness, or heat.  The appellant's gait was very slow and 
deliberate with a slight limp.  He was able to flex his left 
knee to 138 degrees and extend it to zero degrees.  There was 
marked lateral instability of the left knee.  The examiner 
diagnosed chondrocalcinosis with marked DJD of the left knee 
with loss of function due to pain.  X-ray examination showed 
chondrocalcinosis with minimal narrowing suggesting secondary 
osteoarthritis.  In response to specific questions in the 
March 2001 Remand from the Board, the examiner stated that 
there was marked evidence of weakness and instability but no 
effusion.  There was fatigability, incoordination, and 
restricted motion.  The scar on the appellant's left knee was 
not tender or painful and did not interfere with the normal 
function of the knee.

At a March 2002 VA spine examination, the appellant 
complained of pain, stiffness, weakness, fatigability, and 
lack of endurance in his back.  He treated his back 
disability with codeine, hydrocodone, and salsalate and wore 
a back brace.  His posture was forward flexed 8 degrees.  The 
appellant was able to flex his spine forward to 78 degrees, 
extend it backward to 26 degrees, flex laterally to the right 
32 degrees, and flex laterally to the left 28 degrees.  There 
was marked evidence of painful motion, spasm, weakness, and 
tenderness.  Musculature of the back was atrophic.  He had 1+ 
reflexes on the right and zero on the left, even with 
reinforcement.  The examiner diagnosed DJD of the lumbosacral 
spine with loss of function due to pain.  DJD was confirmed 
by x-ray examination of the spine, which showed Grade I 
anterolisthesis of L5 on S1, most likely secondary to facet 
degenerative disease at that level, and moderate discogenic 
degenerative disease at the L4-5 and L5-S1 levels.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on these claims.  Accordingly, the Board can issue 
a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In an April 2002 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claims, specifically the evidence required for higher 
disability ratings for back and knee disabilities.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussion in the SSOC informed the appellant of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  As for VA's duty to obtain any 
medical examinations, that was fulfilled by providing VA 
examinations to the appellant in October 1998, June 2001, and 
March 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the March 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Regarding musculoskeletal disabilities, such as the 
appellant's left knee and low back disabilities, functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2001).


1.  Left knee disability

The appellant's left knee disability is currently rated as 30 
percent disabling under Diagnostic Code 5257 for knee 
impairment manifested by severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).  A 30 percent rating is the maximum rating under that 
diagnostic code.  The appellant has also been assigned a 
separate 10 percent disability rating under Diagnostic Code 
5003 for degenerative arthritis based on x-rays findings and 
on painful motion.  See 38 C.F.R. §§ 4.14, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2001); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

Because the maximum, 30 percent, rating under Code 5257 has 
already been assigned for the service-connected left knee 
disability, a higher rating on that basis is not possible.  
However, the medical evidence of record reflects that the 
appellant's service-connected knee disability is manifested 
by impairment greater than severe instability.  There is 
additional impairment due to the service-connected left knee 
disability that is not accounted for in the 30 percent rating 
assigned for instability, even with an additional 10 percent 
disability rating for DJD, especially with consideration of 
the factors listed in 38 C.F.R. §§ 4.40, 4.45, and the 
mandates of DeLuca.  Specifically, the appellant has 
complaints of pain, weakness, and swelling in the left knee, 
early fatigability of the left knee, and a slow, deliberate, 
altered gait.  The additional impairment cited above does not 
fit squarely into any of the criteria provided by the 
applicable diagnostic codes, and rating by analogy to other 
diagnostic codes which do encompass the types of impairment 
shown in the instant case must be explored.  Upon review of 
all potentially analogous criteria, the Board finds that 
Diagnostic Code 5055 criteria address a disability picture 
that is most consistent with the pathology and impairment 
shown in the instant case.  That diagnostic code provides 
that following the one-year period of a total rating after a 
total knee replacement (TKR), a 60 percent rating is to be 
assigned if the replacement resulted in chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Here, current symptoms listed above 
present a disability picture analogous to severe 
weakness/pain following implantation of a knee prosthesis.  
It is noteworthy that TKR has been a treatment option 
considered and that it is considered inevitable.  A VA 
examiner has described marked painful motion and edema as 
well as marked weakness and instability.  A private physician 
has described the appellant's continued ability to function 
as "surprising" and "semi-miraculous."  Rating the 
disability by analogy to Diagnostic Code 5055, and resolving 
reasonable doubt regarding the degree of disability shown in 
the appellant's favor, the Board concludes that a 60 percent 
rating is warranted.

The Board notes that a rating in excess of 60 percent may not 
be assigned unless there actually has been a TKR (Diagnostic 
Code 5055) or amputation of the leg at the upper third of the 
thigh (Diagnostic Code 5161).  Inasmuch as the appellant has 
not had a TKR and does not have impairment equivalent to 
amputation at the upper third of the thigh, a rating in 
excess of 60 percent is not warranted.  It is noteworthy also 
that the amputation rule, 38 C.F.R. § 4.68, would preclude a 
rating in excess of 60 percent in this case.


2.  Back disability

The appellant has disagreed with the original disability 
rating assigned for his spondylolisthesis and degenerative 
joint disease of the lumbosacral spine.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

An April 2002 rating decision identified the issue on appeal 
as evaluation of DJD of the lumbosacral spine currently 
evaluated as 20 percent disabling.  The RO evaluated all the 
evidence of record in determining the proper evaluation for 
the appellant's service-connected disability.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  Indeed, in that rating decision, the RO increased 
the appellant's disability rating to 60 percent beginning 
from the effective date of service connection.  The appellant 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  The RO complied with the substantive 
tenets of Fenderson and the March 2001 Remand from the Board 
in its adjudication of the appellant's claim.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  Because this appeal is from 
the initial ratings assigned to disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
lumbar spine disability.

The appellant's service-connected spondylolisthesis and 
degenerative joint disease of the lumbosacral spine has been 
rated since the effective date of the initial grant of 
service connection as 60 percent disabling under Diagnostic 
Code 5293 for pronounced intervertebral disc syndrome with 
persistent symptoms, compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disk, with little intermittent relief.  
This is the highest disability rating available under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(2001).  Therefore, the Board will consider whether a higher 
rating is available under any other applicable code.  The 
record does not reflect ankylosis of the spine for evaluation 
pursuant to Diagnostic Code 5289 or residuals of a fractured 
vertebra consisting of demonstrable deformity of a vertebral 
body for evaluation pursuant to Diagnostic Code 5285.  
Because the medical evidence does not show that these 
diagnostic codes would be more appropriate to the appellant's 
disability, an increased rating is not warranted under either 
of them.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289 
(2001).  Accordingly, the Board concludes that the criteria 
for a disability rating greater than 60 percent have not been 
met in this case at any time since the initial grant of 
service connection.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
as to provide for fair compensation in this case.  In so 
doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca, 8 Vet. App. 
202, regarding functional impairment attributable to pain.  
The Board finds that a 60 percent disability rating considers 
the appellant's functional loss, pain, and weakness resulting 
from his low back disability.  Section 4.14 of title 38, Code 
of Federal Regulations, states that the evaluation of the 
same disability or manifestation under various diagnoses is 
to be avoided, 38 C.F.R. § 4.14 (2001); however, 
consideration has been given to other potentially applicable 
diagnostic codes that provide for a rating in excess of 60 
percent.  Because intervertebral disc syndrome involves loss 
of range of motion, separate ratings may not be assigned 
under Diagnostic Code 5293 and the limitation of motion 
codes.


3.  Extraschedular consideration

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2001).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to leg and spinal 
disabilities; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
periods of hospitalization for his service-connected back 
disability or his service-connected left knee disability.

It is undisputed that the appellant's service-connected 
disabilities have an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2001).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (1) is not warranted.


ORDER

A 60 percent rating, but no higher, for the appellant's left 
knee disability, is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an evaluation higher than 60 percent for 
spondylolisthesis and degenerative joint disease of the 
lumbosacral spine, on appeal from the initial grant of 
service connection, is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


